DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6 - 7, filed 5/5/2022, with respect to the objections to the claims and the 112(b) rejections of the claims have been fully considered and are persuasive.  The objections to the claims and the 112(b) rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1 - 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, either singly or in combination, fails to teach or reasonably suggest a deep belief network based method of separating a mixture of dual-tracer positron emission tomography (PET) signals from dual-tracers labelled with the same isotope, as recited in claim 1. For example, Huafeng et al. (CN 107133997, of record) is found to be the closest art of record. Huafeng et al. disclose deep neural network-based dual-tracer PET reconstruction method. Huafeng et al. teach: 
injecting two tracers, including tracer I and tracer II, into biological tissue at the same time and performing dynamic PET imaging to obtain coincidence count vectors corresponding to different moments, and then forming a dynamic coincidence counting sequence reflecting the concentration distribution of the mixed dual tracers ([0011]); 
injecting individual tracer I and tracer II to the biological tissue sequentially and performing two separate dynamic PET imaging on the biological tissue respectively, obtaining coincidence counting vectors of the two sets of single tracers corresponding to different moments, and constituting the dynamic coincidence counting sequences that respectively reflect the distribution of tracer I and tracer II ([0012]);
using a PET reconstruction algorithm to reconstruct dynamic PET images corresponding to the dynamic coincidence counting sequences ([0013]); and
extracting the time activity curve (TAC) of each pixel from the dynamic PET image sequences, taking the TACs of the training set as the input sample, and the TACs of the corresponding dynamic PET images as the ground truth, then training them by a deep neural network to obtain a dual-tracer PET reconstruction model ([0014]).

However, the two tracers of Huafeng et al. are not labelled with the same isotope. Moreover, the neural network of Huafeng et al. is not a deep belief network. Further, Huafeng et al. fail to show that steps 1 - 3 are repeated multiple times to generate dynamic PET image sequences that are divided into training sets and testing sets. Huafeng et al. further fails to show inputting TACs in the test set into the PET reconstruction model one by one, and outputting the TACs corresponding to XI and XII, and finally reconstructing the TACs to obtain dynamic PET images corresponding to tracer I and tracer II.
Rousso et al. (US 2008/0033291, of record) disclose multi-dimensional image reconstruction and analysis for expert-system diagnosis. Rousso et al. teach two tracers labelled with the same isotope (“multi -tracer comparison and use of radiopharmaceuticals which include the same radioisotope attached to a different tracer,” [0244]; [0256]). 
However, neither Rousso et al. nor any other prior art of record teach or reasonably suggest the use of a deep belief network, trained using the multiple dynamic PET image sequences as recited in claim 1, to output and reconstruct TACs to obtain dynamic PET images corresponding to the two tracers labelled with the same isotope.
The subject matter of claim 1, and all claims therefrom, is therefore found allowable over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793